Exhibit 10(q)

UNITED STATES STEEL CORPORATION

NON TAX-QUALIFIED PENSION PLAN

Amended Effective January 1, 2005

 

1. History and Purpose

United States Steel Corporation established the United States Steel Corporation
Non Tax-Qualified Pension Plan (the “Plan”), and hereby amends and restates the
Plan effective January 1, 2005, as set forth herein to comply with section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), except with
respect to benefits that were vested under the Program on or before December 31,
2004.

The purpose of this Plan is to compensate individuals for the loss of benefits
under the United States Steel Corporation Plan for Employee Pension Benefits
(Revision of 2003) (the “Qualified Plan”) that occur due to certain limits
established under the Code or that are required under the Code. The term
“Corporation” shall mean United States Steel Corporation and any other company
which is a participating employer in the Qualified Plan. For the purpose of this
Plan, “individual” will be deemed to include the estate of a deceased
participant in a Qualified Plan when the terms of the Qualified Plan provide for
certain survivor benefits to be paid to an estate because the participant dies
without leaving a survivor or surviving spouse.

 

2. Eligibility

Except as otherwise provided herein, each individual who qualifies for a benefit
under the terms of the Qualified Plan and whose benefit thereunder is reduced by
the limitations under Code sections 415, 401(a)(17), and/or [411(a)(9)] is a
participant in the Plan. Benefits will not be payable under this Plan with
respect to any individual who terminates employment prior to age 60 unless the
Corporation consents to the termination of employment; provided, however, that
such consent is not required for terminations on account of: (a) death, or
(b) involuntary termination, other than for cause.

 

3. Amount of Benefits

The amount payable under this Plan shall be equal to the difference between:
(a) the benefits the individual actually receives under the Qualified Plan, and
(b) the benefits which the individual would have received under the Qualified
Plan except for the Code limitations outlined in Section 2 above.

 

4. Form of Benefits and Timing of Distribution

 

  a. Lump Sum Distribution

Effective January 1, 2005, subject to section 4.b. below, an employee shall
receive, upon the employee’s termination of employment from the Corporation, a
lump sum distribution of both the benefits payable to him and the benefits
payable to his surviving spouse and/or survivor under this Plan. The term
“termination of employment”, when used in the context of a condition to, or time
of, payment hereunder, shall mean a “separation from service” as that term is
used under section 409A(a)(2)(A)(i) of the Code and the regulations thereunder.
The payment date shall be on the last business day of the calendar month
following the month in which such termination of employment occurred.

 

1 of 4



--------------------------------------------------------------------------------

If the employee dies prior to retirement, the survivor benefits payable to the
surviving spouse and/or survivor with respect to survivor benefits shall be paid
in a lump sum distribution to such surviving spouse and/or survivor, or shall be
paid to the employee’s estate if there is no surviving spouse and no named
survivor. The payment date shall be on the last business day of the calendar
month following the month in which such death occurred.

Any lump sum distribution payable as described above following termination of
employment or death shall represent full and final settlement of all benefits
provided under the Plan. Any lump sum distribution under this Plan shall be
calculated in the same manner as it would have been calculated had it been made
under the Qualified Plan. If an employee retires, but dies prior to receiving
such lump sum, the lump sum will be paid to the surviving spouse, or to the
employee’s estate if there is no surviving spouse, on the scheduled payment date
(i.e., the last business day of the calendar month following the month in which
the employee’s termination of employment occurred).

 

  b. Delay in Payment to Specified Employees

Effective January 1, 2005, in the case of any employee who is determined by the
administrator to be a “specified employee” (as defined in Code section
409A(a)(2)(B)(i) and the regulations thereunder), no amount of such employee’s
lump sum distribution that is considered deferred, for purposes of Code section
409A, in taxable years beginning after December 31, 2004, shall be distributed
as described in section 4.a. above, but rather shall be payable on the first
business day of the seventh month following the date of the employee’s
termination of employment (or, if earlier, the last business day of the calendar
month following the month of the employee’s death). During this six-month delay
period, simple interest will accrue and be payable, on the date specified in the
preceding sentence, on the balance due using the average of the interest rates
established under the Pension Benefit Guaranty Corporation regulations to
determine the present value of lump sum distributions payable under the
Qualified Plan during the months included in the six-month delay period.

For purposes of this Plan, an employee’s entire benefit amount shall be
considered deferred in taxable years beginning after December 31, 2004 if the
employee had not attained at least age 60 as of December 31, 2004. For employees
who had attained at least age 60 as of December 31, 2004, their accrued benefits
determined as of December 31, 2004 shall be payable in accordance with the terms
of the Plan in effect on October 3, 2004, without any modification thereto.

 

5. General Provisions

 

  a. Administration

The Vice President—Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Plan. The administrator
shall decide all questions arising out of and relating to the administration of
this Plan. The decision of the plan administrator shall be final and conclusive
as to all questions of interpretations and application of the Plan.

 

  b. Amendment or Termination of Plan

The Corporation reserves the right to make any changes in this Plan or to
terminate this Plan as to any or all groups of employees covered under this
Plan, but in no event shall such amendment or termination adversely affect the
vested or non-vested benefits accrued

 

2 of 4



--------------------------------------------------------------------------------

hereunder prior to the effective date of such amendment or termination. If the
Plan is terminated, employees who are (or were) covered under this Plan will
continue to accrue eligibility service under the Plan for purposes of satisfying
the age 60 requirement as long as they remain employed with the Corporation,
their participating employer, or any member of the controlled group that
includes the Corporation. Any amendment to this Plan which changes this Plan
(including any amendment which increases, reduces or alters the benefits of this
Plan) or any action which terminates this Plan to any or all groups shall be
made by a resolution of the United States Steel Corporation Board of Directors
(or any authorized committee of such Board) adopted in accordance with the
bylaws of United States Steel Corporation and the corporation law of the state
of Delaware.

 

  c. No Guarantee of Employment

Neither the creation of this Plan nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.

 

  d. Nonalienation

No benefits payable under this Plan shall be subject in any way to alienation,
sale, transfer, assignment, pledge, attachment, garnishment, execution, or
encumbrance of any kind by operation of law or otherwise. However, this section
shall not apply to portions of benefits applied to satisfy (i) obligations for
the withholding of employment taxes, or (ii) obligations under a qualified
domestic relations order.

 

  e. No Requirement to Fund

Benefits provided by this Plan shall be paid out of the general assets of the
Corporation. No provisions in this Plan, either directly or indirectly, shall be
construed to require the Corporation to reserve, or otherwise set aside, funds
for the payment of benefits hereunder.

As of December 31, 2001, or (2) such later date, if any, selected by the Special
Committee of the Board of Directors of United States Steel LLC (or its
successors) that was established for the purpose of amending its plans and
programs (the “Effective Date”), United States Steel LLC (and its subsidiaries
and successors) and Marathon Oil Corporation (and its subsidiaries and
successors) have assumed liability for a Specified Percentage of the Corporate
Part, if any, of each employee’s accrued benefit under the Plan. The term
“Corporate Part” is defined to mean the pro rata portion (based upon continuous
service taken into consideration for benefit accrual purposes under the Plan) of
an employee’s total accrued benefit under the Plan as of the Effective Date (as
adjusted, if applicable, for increases in compensation in periods after the
Effective Date) which is attributable to continuous service performed for the
USX Headquarters unit of USX Corporation on or after May 1, 1991 and prior to
the Effective Date. The Specified Percentage is thirty-five percent (35%) for
United States Steel Corporation and sixty-five percent (65%) for Marathon Oil
Corporation.

 

  f. Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Plan.

 

3 of 4



--------------------------------------------------------------------------------

  g. Severability

If any provisions of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts of this Plan,
but this Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

 

  h. Exclusive Provisions

The provisions contained herein constitute the complete and exclusive statement
of the terms of this Plan. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Plan. All reliance by any
individual concerning the subject matter of this Plan shall be solely upon the
provisions set forth in this document.

 

  i. Code Section 409A

This Plan shall be interpreted and administered in accordance with section 409A
of the Code and the regulations and interpretations that may be promulgated
thereunder.

 

4 of 4